Citation Nr: 0825065	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a heart disability, 
claimed as congestive heart failure, to include as 
secondary to service-connected post-phlebitic syndrome of 
the right leg.

2.	Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to service-connected 
post-phlebitic syndrome of the right leg.

3.	Entitlement to an evaluation greater than 40 percent for 
post-phlebitic syndrome of the right leg prior to November 
25, 2002.

4.	Entitlement to an evaluation greater than 60 percent for 
post-phlebitic syndrome of the right leg as of November 
25, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the Board sitting at the RO in 
May 2005 and January 2006.  A transcript of the January 2006 
hearing is of record.

This case was brought before the Board in April 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	A heart disability was not manifested in service or within 
one year of service discharge; any current heart 
disability is not otherwise etiologically related to such 
service or to the veteran's service-connected post-
phlebitic syndrome of the right leg.

2.	Type II diabetes mellitus was not manifested in service or 
within one year of service discharge; any current type II 
diabetes mellitus is not otherwise etiologically related 
to such service or to the veteran's service-connected 
post-phlebitic syndrome of the right leg.

3.	Prior to November 25, 2002, the veteran's service-
connected post-phlebitic syndrome of the right leg was 
manifested by subjective complaints of pain, swelling and 
numbness with objective evidence of persistent edema; 
there is no competent evidence of persistent ulceration.

4.	As of November 25, 2002, the veteran's service-connected 
post-phlebitic syndrome of the right leg is manifested by 
subjective complaint of pain, swelling and numbness with 
objective evidence of persistent edema; there is no 
competent evidence of board-like edema.


CONCLUSIONS OF LAW

1.	A heart disability was not incurred in or aggravated by 
active duty service, service incurrence may not be 
presumed, nor was it proximately caused or aggravated by 
the veteran's service-connected post-phlebitic syndrome of 
the right leg.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2007).

2.	Type II diabetes mellitus was not incurred in or 
aggravated by active duty service, service incurrence may 
not be presumed, nor was it proximately caused or 
aggravated by the veteran's service-connected post-
phlebitic syndrome of the right leg.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2007).

3.	Prior to November 25, 2002, the criteria for an evaluation 
greater than 40 percent for post-phlebitic syndrome of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §4.104, Diagnostic Code 7121 
(2007).

4.	As of November 25, 2002, the criteria for an evaluation 
greater than 60 percent for post-phlebitis syndrome of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §4.104, Diagnostic Code 7121 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding all VCAA notice elements of the veteran's service 
connection claims and elements two and three of the veteran's 
increased rating claim, the Board finds that March 2001, 
November 2002, October 2003, July 2004 and April 2006 notice 
letters fully satisfied these duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these notice letters requested that the veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran.  Finally, these letters advised the veteran what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the April VCAA notice letter.  Specifically, the April 
2006 letter informed the veteran of the need to provide on 
his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the April 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board also acknowledges the April 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his January 2006 
Board hearing (veteran conveyed that, when he stands or sits 
for too long, his leg swells and hardens, making walking and 
bending difficult).  Under these circumstances, the Board 
finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

The Board notes that the April 2006 letter was sent 
subsequent to the initial unfavorable agency decision in 
October 2001.  However, the Board finds that any timing 
defect with regard to VCAA notice was harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the veteran by this letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a December 2007 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication, and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records and Social Security Administration 
(SSA) records are associated with the claims file.  Post-
service treatment records and reports from the East Orange VA 
Medical Center (VAMC) have been obtained.  The veteran has 
provided statements from Dr. Maggio of Elmwood Park, New 
Jersey.  The Board notes that the veteran has indicated 
relevant treatment from Drs. Maggio, Rizzo and Gosivoda, as 
well as St. Joseph and Barnes Hospitals.  While portions of 
these records have been received from SSA, in October 2006, 
VA requested the veteran complete and return VA Form 21-4142, 
Authorization and Consent to Release Information.  However, 
the veteran has not responded to VA's request regarding these 
records.  As such, the Board finds that VA's duty to assist 
the veteran in obtaining private treatment records has been 
fulfilled.  The veteran was afforded VA examinations in June 
2000, July 2001, January 2004 and July 2007.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including organic 
heart disease and diabetes mellitus, are presumed to have 
been incurred in service if manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his service-connected post-
phlebitic syndrome of the right leg is the proximate cause 
of, or has aggravated, his currently diagnosed congestive 
heart failure and type II diabetes mellitus.  Initially, the 
Board notes that if a veteran was exposed to herbicides, 
certain diseases, including type II diabetes mellitus, are 
presumed to have been incurred in active service even though 
there is no record of such disease during service.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  However, there is no 
evidence of record, nor has the veteran alleged, the he was 
actually exposed to herbicides or served in the Republic of 
Vietnam during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  As such, the Board will not 
address whether the veteran's current diabetes mellitus is 
secondary to herbicide exposure.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of 
diabetes mellitus or a disability of the heart.  The Board 
observes that the veteran sought treatment in April 1968 for 
chest pains.  However, the veteran was diagnosed with a 
muscle pull in the left chest.  During an October 1970 
clinical examination for separation from service, the 
veteran's heart and vascular system evaluations were normal, 
and no indication of a chronic heart disorder or diabetes 
mellitus was noted.  Finally, a November 1970 physical 
evaluation found normal sinus rhythm without heart murmur and 
no elevated second heartbeat.  The veteran was advised at the 
November 1970 physical evaluation to undergo periodic follow-
up evaluations for diabetes in view of his obesity and 
positive family history of the disorder.  Thus, in light of 
the absence of treatment for or complaints of a heart 
condition or diabetes, the Board finds there is no medical 
evidence that indicates the veteran suffered from diabetes 
mellitus or a heart disorder during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with a heart disorder in 1985 and diabetes mellitus 
in 1998.  This is approximately 14 and 27 years, 
respectively, since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of a heart disorder and diabetes mellitus 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including organic diseases 
of the heart or diabetes mellitus, may be presumed to have 
occurred in service if manifested to a degree of 10 percent 
within one year of service discharge.  38 C.F.R. §§ 3.307, 
3.309(a).  However, as noted above, the veteran was not 
diagnosed with a heart disorder until 1985 or diabetes 
mellitus until 1998, approximately 14 and 27 years, 
respectively, after discharge from active service.  
Therefore, the presumption of service connection does not 
apply in this case.

With respect to secondary service connection, the veteran 
contends that his currently diagnosed heart disability and 
diabetes mellitus were proximately caused by his service-
connected post-phlebitic syndrome of the right leg.  
Alternatively, he argues that these disorders have been 
aggravated by his service-connected post-phlebitic syndrome 
of the right leg.  

In support of his claim, the veteran has submitted two 
statements by Dr. Maggio, a private physician.  A July 2000 
statement by Dr. Maggio notes the veteran has symptoms of 
diabetic neuropathy and suffers from congestive heart 
failure.  Dr. Maggio then states that "[a]ll of his current 
conditions are directly related to his 1972 phlebitis 
disability."  Dr. Maggio provides no support of rationale 
for the July 2000 opinion.  A January 2006 statement by Dr. 
Maggio also suggests a link between the veteran's service-
connected disorder and his diabetes mellitus, noting that 
treatment for osteomyelitis secondary to peripheral vascular 
disease caused the veteran to become an insulin dependant 
diabetic.

The veteran was provided a VA examination in July 2007.  
After reviewing the claims folder and examining the veteran, 
the VA examiner opined that the veteran's type II diabetes 
mellitus "is not caused by or worsened by his post-phlebitic 
syndrome."  In support of this opinion, the VA examiner 
noted that type II diabetes mellitus is caused by insulin 
resistance and impaired pancreatic beta cell function.  The 
VA examiner also noted that post-phlebitic syndrome does not 
cause type II diabetes mellitus.  Furthermore, the VA 
examiner opined that the veteran's heart disability "is not 
due to or has been chronically worsened by the veteran's 
service-connected post-phlebitic syndrome of the right leg."  
In support of this opinion, the VA examiner noted that the 
veteran's congestive heart failure is due to atherosclerotic 
heart disease.  The VA examiner also noted that the veteran's 
medical history indicates he has suffered from myocardial 
infarction and depressed ejection fraction in the past.  
Finally, the VA examiner stated that post-phlebitic syndrome 
does not cause congestive heart failure.

In deciding whether the veteran's heart disability and type 
II diabetes mellitus are etiologically related to his 
service-connected post-phlebitic syndrome, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, there are legitimate reasons for accepting the July 
2007 VA examiner's unfavorable medical opinions over the 
favorable statements by Dr. Maggio.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). 
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

While the July 2000 statement by Dr. Maggio indicates the 
veteran's claimed conditions are related to his service-
connected disability, it does not offer any rationale for 
this opinion.  As such, the July 2000 statement is not 
probative enough to warrant entitlement to service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
With respect to his January 2006 statement, Dr. Maggio fails 
to provide an explanation as to the relation between 
osteomyelitis and peripheral vascular disease of the left leg 
and foot are related to his service-connected post-phlebitic 
syndrome of the right leg.  In this regard, the Board notes 
that the veteran is not service-connected for post-phlebitic 
syndrome of the left leg.  In comparison, the July 2007 VA 
examiner did offer a rationale for his opinions, specifically 
providing an explanation as to the cause of the veteran's 
current disabilities.  In addition, as noted above, the July 
2007 VA examiner noted that post-phlebitic syndrome does not 
cause congestive heart failure or diabetes mellitus.   Thus, 
the Board finds that the VA examiner's July 2007 medical 
opinions are accordingly more probative than the July 2000 
and January 2006 statements by Dr. Maggio.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed heart disability and type II diabetes 
mellitus are the result of or have been aggravated by his 
service-connected post-phlebitic syndrome of the right leg.  
However, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the competent probative evidence 
of record weighs against the veteran's assertion that his 
service-connected post-phlebitic syndrome of the right leg is 
the proximate cause of or has aggravated his currently 
diagnosed heart disability and type II diabetes mellitus.  A 
VA examiner has opined that the veteran's congestive heart 
failure atherosclerotic heart disease and type II diabetes 
mellitus is due to insulin resistance and impaired pancreatic 
beta cell function.  In addition, the normal medical findings 
at the time of separation from service, as well as the 
absence of a diagnosis or treatment for many years after 
service, is probative evidence against the claim for direct 
service connection.  Finally, the facts of this case do not 
warrant presumptive service connection for the veteran's 
heart disability or type II diabetes mellitus, because these 
conditions did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  Accordingly, 
the Board concludes that the preponderance of  the evidence 
is against the veteran's claim for service connection for 
congestive heart failure and type II diabetes mellitus, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

II.	Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran asserts he is entitled to an increased disability 
rating for his service-connected post-phlebitis syndrome of 
the right leg, currently evaluated pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2007).

Under Diagnostic Code 7121, a 40 percent evaluation is 
warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121.  A 60 
percent evaluation contemplates persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Id.  A maximum 100 percent evaluation 
is warranted with there is massive board-like edema with 
constant pain at rest.  Id.  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine (under 38 C.F.R. § 4.25).  Id.


Increased Evaluation Prior to November 25, 2002

Prior to November 25, 2002, the veteran's service-connected 
post-phlebitic syndrome of the right leg is evaluated as 40 
percent disabling, pursuant to Diagnostic Code 7121.  After a 
careful review of the record, the Board finds that an 
evaluation in excess of 40 percent is not warranted for this 
period.  In this regard, the Board observes that, prior to 
November 25, 2002, the veteran's post-phlebitic syndrome of 
the right leg is manifested by subjective complaints of pain, 
swelling and numbness of the right leg and objective evidence 
of persistent edema with skin discoloration and 
hyperpigmentation.  However, there is no objective evidence 
of persistent ulceration or massive board-like edema during 
this period.

In considering whether an evaluation in excess of 40 percent 
is warranted, the Board notes the veteran was provided VA 
examinations in June 2000 and July 2001.  The June 2000 VA 
examiner noted 2+ edema and scars from prior ulceration on 
the veteran's right leg, but gave no indication of current 
ulceration.  In addition, the July 2001 VA examiner noted 
trace edema of the right leg and specifically found no 
ulcerations upon physical examination.  

In sum, while the Board acknowledges evidence of persistent 
edema in the right leg, there is no evidence of persistent 
ulcerations which would warrant a 60 percent rating.  The 
findings from both the June 2000 and July 2001 VA 
examinations provided no indication of active ulceration.  
Thus, as a preponderance of the evidence is against the 
assignment of an evaluation in excess of 40 percent for post-
phlebitic syndrome of the right leg prior to November 25, 
2002, the benefit-of-the-doubt rule does not apply, and this 
portion of the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Increased Evaluation as of November 25, 2002

As of November 25, 2002, the veteran's service-connected 
post-phlebitic syndrome of the right leg is evaluated as 60 
percent disabling pursuant to Diagnostic Code 7121.  After a 
careful review of the evidence of record, the Board finds 
that an evaluation in excess of 60 percent is not warranted 
for this period.

In this regard, the Board observes that there is no competent 
evidence of record to indicate the veteran suffers from 
massive board-like edema of the right leg with constant pain 
at rest, criteria required for a 100 percent evaluation.  VA 
treatment records throughout the appeal period note varying 
levels of edema (See, e.g., VA treatment records dated 
October 2003, December 2004, April, June, August and October 
2005).  However, these records do not indicate that the 
veteran has suffered from massive board-like edema at any 
time during the appeal period.  A November 2002 VA 
examination revealed 1+ pedal edema.  A January 2004 VA 
examination found swelling of the calf with 2+ non-pitting 
ankle edema.  Finally, a July 2007 VA examination noted 
pitting edema, 2+ to the midshin with no board-like erythema.

The Board acknowledges a January 2006 statement by Dr. Maggio 
indicates the veteran suffers from board-like edema of the 
left leg.  However, as noted above, the veteran is not 
service-connected for post-phlebitic syndrome of the left 
leg.  The January 2006 statement by Dr. Maggio does not 
address any symptoms related to the veteran's right leg.  In 
addition, while a May 2005 statement by Dr. Maggio indicates 
the veteran has had progressive signs of increasing 
morbidity, due to board-like edema, this statement does not 
indicate whether the veteran suffers from board-like edema of 
the left or right leg.  The Board notes that VA requested Dr. 
Maggio provide treatment records related to the veteran's 
service-connected disability in June 2001, December 2003 and 
December 2004, and also requested the veteran provide a 
medical release for these records in October 2006.  However, 
to date, no treatment records from Dr. Maggio have been 
received by VA.  As such, the Board finds that the evidence 
of record does not support a conclusion that the veteran 
suffers from massive board-like edema of the right leg.  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 60 percent for post-phlebitic 
syndrome of the right leg as of November 25, 2002, the 
benefit-of-the-doubt rule does not apply, and this portion of 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations

The Board has considered other potentially applicable 
Diagnostic Codes for the veteran's service-connected right 
leg disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, the Diagnostic Code for varicose veins 
is identical to Diagnostic Code 7121.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).  Other Diagnostic Codes for 
diseases of the arteries and veins are not shown to be 
applicable in the instant case.  38 C.F.R. § 4.104, 
Diagnostic Codes 7101, 7110, 7111, 7112, 7113, 7114, 7115, 
7117, 7118, 7119, 7122, 7123 (2007).  Accordingly, an 
evaluation in excess of 40 percent under these Diagnostic 
Codes is not warranted.

In addition, the Board acknowledges the veteran's assertion 
that his post-phlebitic syndrome of the right leg is worse 
than the assigned 40 percent evaluation prior to November 25, 
2002, and 60 percent thereafter.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.104 with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).  

As a final matter, the Board has contemplated whether the 
instant case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Board finds no evidence that the veteran's 
service-connected post-phlebitic syndrome of the right leg 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective evidence of record shows that, 
while manifestations of the veteran's post-phlebitic syndrome 
of the right leg may have an effect on occupational 
activities, it does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  In this regard, the Board notes 
that the veteran has been disabled and unemployed since 1985 
due to non-service-connected disabilities.  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).























	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart disability, claimed as 
congestive heart failure, is denied.

Service connection for type II diabetes mellitus is denied.

An evaluation greater than 40 percent for post-phlebitic 
syndrome of the right leg prior to November 25, 2002, is 
denied.

An evaluation greater than 60 percent for post-phlebitic 
syndrome of the right leg as of November 25, 2002, is denied.





____________________________                       
____________________________
           K. OSBORNE                                                  
WAYNE M. BRAEUER
          Veterans Law Judge                                                 
Veterans Law Judge
      Board of Veterans' Appeals                                    
Board of Veterans' Appeals




__________________________________
MILO H. HAWLEY
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


